TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-04-00671-CV
                                     444444444444444


                     Alan Anderson and Jo Ellen Anderson, Appellants

                                               v.

    City of Lago Vista; Dennis Jones, Mayor of Lago Vista; Hugh Farmer, Alderman;
        Jim Orr, Alderman; O. L. Bell, Alderman; Fred Harless, Alderman; Gary
              Taff, Alderman; Bob Miller, City Manager; and Bill Angelo,
                     Public Works Director of Lago Vista, Appellees


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. GN402528, HONORABLE DARLENE BYRNE, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


              Appellants Alan Anderson and Jo Ellen Anderson filed a motion to dismiss this

appeal. Accordingly, we grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: February 25, 2005
2